UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report:January 7, 2014 CAPSTONE COMPANIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) Item 5.02Departure of Directors or Certain Officers On January 7, 2014, Laurie Holtz resigned as a director of Capstone Companies, Inc.(“Company”) for personal reasons and by email notification to the Company.Mr. Holtz has no disagreements with the Company.Mr. Holtz has no disagreements with its public auditors in respect of any issue or matter concerning the Company. Item 9. Exhibit Number Exhibit Description Text of January 7, 2014 Email Resignation of Laurie Holtz SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTONE COMPANIES, INC., A FLORIDA CORPORATION Date:January 7, 2014 By: /s/ Stewart Wallach Stewart Wallach, Chief Executive Officer and Chairman of the Board of Directors.
